Citation Nr: 1205484	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran presented testimony at a Board Hearing at the local RO before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  The Board previously remanded this case for further development in July 2010.


FINDING OF FACT

The Veteran's service-connected traumatic arthritis of the right ankle is not productive of marked limitation of motion or ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected traumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5010, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the October 2007 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in May 2008 in compliance with Vazquez, the Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the March 2007 and May 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes pertinent VA treatment records, Board hearing testimony and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  In the July 2010 remand, the Board directed the RO to take the necessary steps to obtain any records, VA or private, of treatment for the Veteran's right ankle disability since October 2006, including any clinical records of treatment from the Veteran's private doctor in Duncanville, Texas.  Subsequently, the RO associated additional VA treatment records with the claims file.  Moreover, in July 2010, the RO sent a letter to the Veteran specifically requesting that he submit an authorization form so that the RO could obtain the records from the private doctor in Duncanville, Texas.  Nevertheless, the Veteran failed to respond.  Accordingly, the Board finds that the RO has met its duty to assist and substantially complied with the July 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was initially afforded a VA examination in April 2007.  In its remand, the Board directed the RO to provide the Veteran with another VA examination, which was done in August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected right ankle disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected right ankle disability has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Codes 5010 and 5271.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5271, which applies to limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher evaluation for an ankle is Diagnostic Code 5270.  This regulatory provision requires ankylosis of the ankle.  A 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between 0 degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran filed his current claim for a higher rating in February 2007.  Pertinent VA treatment records have been reviewed and associated with the claims file.  October 2006 VA treatment records showed that the Veteran presented with right ankle pain.  One of the records observed that the Veteran indicated that it was sometimes hard for him to walk, but the examiner noted that he was ambulating fine with no limp. 

The Veteran was afforded a VA examination in April 2007.  The claims file was not available for review in conjunction with the examination.  At that examination, he reported increased pain in the right ankle, aggravated by cold and wet weather, and worse when standing for prolonged periods.  He worked as a machine operator at the post office.  He was not using any braces or assistive devices.  He also reported no increased limitations with flare-ups.  However, repetitive motion increased the pain.  There was no lack of endurance or excess fatigability.  The Veteran also reported that he was not taking any medication.  The examiner noted that an October 2006 X-ray of the right ankle revealed a right talar break and a normal talonavicular joint.  

On physical examination, the Veteran walked with a normal gait.  There was no tenderness on compression of the malleoli.  There was no edema or heat.  Range of motion was 30 degrees dorsiflexion and 20 degrees plantar flexion.  He had 10 degrees of inversion and 20 degrees of eversion without pain.  The Veteran had no change in motion with repetition.  There was no incoordination, or change in endurance, fatigue or pain level with repetitive motion.  The impression was healed right ankle fracture, right talar break probably representing healed fracture, and chronic pain secondary to fracture of right ankle.  

A follow up October 2007 VA treatment record showed that there was no swelling, tenderness, redness or limitation of motion.  However, right foot talar bone prominence was observed.  The record also showed that pain medication was prescribed.  

At the May 2010 Board hearing, the Veteran indicated that in cold weather, he experienced pain and stiffness; that he had an arthritic bone out of place, that his right ankle sometimes gives way, and that he sometimes experiences locking in the ankle.  He also testified that in his capacity as an employee for the post office, he experienced pain in the right ankle because he was on his feet all day, and that he operated/drove a machine for moving mail and boxes called a jitney which required him to press down on a pedal with his right ankle, causing him to experience pain and stiffness in the ankle.  The Veteran also indicated that he had been prescribed pain medication for his right ankle during VA outpatient treatment and that he self-medicated the ankle with over-the-counter pain medication such as Aleve. 

Given the indication of possible increase in severity since the last VA examination, the Board remanded this case in July 2010 to afford the Veteran another VA examination.  The Veteran was afforded another VA examination in August 2010 with the same VA examiner.  The claims file was reviewed.  The Veteran reported daily pain.  The pain got better during the day after he had been up and around.  He had occasional mild swelling.  He also used an over-the-counter insert in his shoe.  He used no other assistive devices.  He had no flare-ups, incoordination, excess fatigue or lack of endurance.  He took over-the-counter medications as needed.  He was able to drive and perform his normal activities of daily living.  He worked for the post office for 38 years, but recently retired in July 2010, which was voluntary.  

On physical examination, the Veteran again walked with a normal gait.  There was no heat, effusion or tenderness on palpation.  He dorsiflexed to 10 degrees and plantar flexed to 30 degrees without pain.  He had 10 degrees inversion and eversion without pain.  With repetitive motion times three, there were no changes in range of motion, coordination, endurance, fatigue or pain level.  The impression was talar break of the right ankle and chronic strain.  The examiner opined that the Veteran's major disability was chronic pain.  

Given that the claims file was reviewed by the examiner at the most recent examination and both examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  

After reviewing the overall evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right ankle disability is not warranted.  There is no persuasive evidence of marked limitation of motion of the ankle so as to warrant a 20 percent rating under Diagnostic Code 5271.  At the April 2007 VA examination, dorsiflexion was better than normal and plantar flexion was to 20 degrees.  The Board recognizes that the most recent VA examination documented that dorsiflexion was limited to 10 degrees.  However, plantar flexion was to 30 degrees.  Comparing these ranges of motion to the normal ranges of motion, it appears that at its most restrictive, the Veteran's dorsiflexion and plantar flexion is limited to half of what is considered normal range of motion.  The Board views this as falling within the realm of overall moderate limitation of motion, not marked limitation of motion.  Moreover, a higher rating is not warranted under Diagnostic Code 5270 as there is no clinical evidence demonstrating the presence of any ankylosis of the ankle.   

Further, a higher compensation is not warranted under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At both  VA examinations, the examiner found no additional loss of function on repetitive motions.  The most recent VA examination specifically indicated that there was no change in motion, coordination, endurance, fatigue or pain level.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right ankle.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Thus, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected traumatic arthritis of the right ankle.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, there has been no indication that the Veteran's service-connected right ankle has rendered him unemployable.  In fact, at the most recent examination, the Veteran indicated that he had voluntarily retired.  


ORDER

A rating in excess of 10 percent for traumatic arthritis of the right ankle is not warranted.  The appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


